PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Gabbai, et al.
Application No. 12/087,579
Filed: July 10, 2008
For: AID FOR THE PREVENTION OF SUDDEN INFANT DEATH SYNDROME
:
:
:         DECISION ON PETITION
:
:




This is a decision on the petition under 37 CFR 1.378(b), filed November 13, 2020, to accept the delayed payment of a maintenance fee for the above-identified patent.

The petition is DISMISSED.

If reconsideration of this decision is desired, a petition for reconsideration under 37 CFR 1.378(e) must be filed within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 U.S.C.§704. No further petition fee is required.

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by:  (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; (3) payment of  the petition fee set forth in 37 CFR 1.17(m).  Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information.

The petition fails to satisfy requirement (1).

In this regard, the statement of unintentional delay is not considered at this time to be a properly submitted statement. The petition containing the statement of unintentional delay is signed by one of the two inventors of record. Per 37 CFR 1.33(b), the petition must be signed by both inventors of record, or a registered patent practitioner who is either of record or who acts in a representative capacity.





37 CFR 1.33(b), which states:

b) Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by: 
     (1)    A registered patent attorney or patent agent of record appointed in compliance with § 1.32(b);
     (2)    A registered patent attorney or patent agent not of record who acts in a representative capacity under the provisions of § 1.34;
     (3)    An assignee as provided for under §3.71(b) of this chapter; or
     (4)    All of the applicants (§ 1.41(b)) for patent, unless there is an assignee of the entire interest and such assignee has taken action in the application in accordance with § 3.71 of this chapter.

An unsigned amendment (or other paper) or one not properly signed by a person having authority to prosecute the application is not entered.  This applies, for instance, where the amendment (or other paper) is signed by only one of two applicants and the one signing has not been given a power of attorney by the other applicant.  Therefore, since the petition is not signed the entire delay statement is not acceptable.  

Accordingly as the petition containing the statement of unintentional delay is not signed by all the inventors, the applicant, a patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34, or a patent practitioner of record, the petition is considered to not contain a proper statement of unintentional delay.  If petitioner herein is representing the assignee of the entire right, tile and interest in the instant patent application, then compliance with 37 CFR 1.31 must be satisfied.  37 CFR 1.31 states:

An applicant for patent may file and prosecute the applicant's own case, or the applicant may give power of attorney so as to be represented by one or more patent practitioners or joint inventors, except that a juristic entity (e.g., organizational assignee) must be represented by a patent practitioner even if the juristic entity is the applicant.  All paper submitted on behalf of a juristic entity must be signed by a patent practitioner.


Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window

			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries concerning this decision should be directed to Jonya Smalls, Paralegal Specialist at 571-272-1619.





/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)